 1   Ryan W. Koppelman (SBN 290704)      Jonathan D. Baker (SBN 196062)
     Timothy R. Watson (SBN 293774)      DICKINSON WRIGHT RLLP
 2   ALSTON & BIRD LLP                   800 W. California Avenue, Suite 110
     1950 University Avenue, 5th Floor   Sunnyvale, CA 94086
 3   East Palo Alto, CA 94303            Telephone: (408) 701-6200
     Telephone: (650) 838-2000           Facsimile: (844) 670-6009
 4   Facsimile: (650) 838-2001           jdbaker@dickinsonwright.com
     ryan.koppelman@alston.com
 5   tim.watson@alston.com               Steven R. Daniels (SBN 235398)
                                         Michael D. Saunders (SBN 259692)
 6   Evan W. Woolley (SBN 286385)        DICKINSON WRIGHT PLLC
     ALSTON & BIRD LLP                   303 Colorado St., Ste. 2050
 7   333 South Hope Street, 16th Floor   Austin, Texas 78701
     Los Angeles, CA 90071               Telephone: (512) 770-4200
 8   Telephone: (213) 576-1000           Facsimile: (844) 670-6009
     Facsimile: (213) 576-1100           sdaniels@dickinsonwright.com
 9   evan.woolley@alston.com             msaunders@dickinsonwright.com

10   Attorneys for Plaintiff             Attorneys for Defendant Roku, Inc.
     Universal Electronics Inc.          Additional counsel on last page
11   Additional counsel on last page

12
                           UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA

14

15   UNIVERSAL ELECTRONICS INC.,             Case No. 8:18-cv-01580-JVS-ADS
     a Delaware Company,                     Honorable James V. Selna
16
                  Plaintiff,
17         v.                                PROTECTIVE ORDER

18   ROKU, INC.,
     a Delaware Company,
19
                Defendant.
20

21

22

23                         NOTE: CHANGES MADE BY THE COURT
24




                                         1
 1   I.    PURPOSES AND LIMITATIONS

 2         A.     Discovery in this action is likely to involve production of confidential,

 3         proprietary, or private information for which special protection from public

 4         disclosure and from use for any purpose other than prosecuting this litigation

 5         may be warranted. Accordingly, the parties hereby stipulate to and petition the

 6         Court to enter the following Stipulated Protective Order. The parties

 7         acknowledge that this Order does not confer blanket protections on all

8          disclosures or responses to discovery and that the protection it affords from

 9         public disclosure and use extends only to the limited information or items that

10         are entitled to confidential treatment under the applicable legal principles. The

11         parties further acknowledge, as set forth in Section XVII(C), below, that this

12         Stipulated Protective Order does not entitle them to file confidential information

13         under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

14         and the standards that will be applied when a party seeks permission from the

15         Court to file material under seal.

16   II.   GOOD CAUSE STATEMENT

17         A.     This action is likely to involve discovery of confidential and proprietary

18         information, including trade secrets, customer and pricing lists and other

19         valuable research, development, commercial, financial, technical and/or

20         proprietary information for which special protection from public disclosure and

21         from use for any purpose other than prosecution of this action is warranted.

22         Such confidential and proprietary materials and information consist of, among

23         other things, confidential business or financial information, information

24         regarding confidential business practices, or other confidential research,


                                                1
 1          development, or commercial information (including information implicating

 2          confidentiality of third party information), information otherwise generally

 3          unavailable to the public, or which may be privileged or otherwise protected from

 4          disclosure under state or federal statutes, court rules, case decisions, or common

 5          law. Accordingly, to expedite the flow of information, to facilitate the prompt

 6          resolution of disputes over confidentiality of discovery materials, to adequately

 7          protect information the parties are entitled to keep confidential, to ensure that

8           the parties are permitted reasonable necessary uses of such material in

 9          preparation for and in the conduct of trial, to address their handling at the end of

10          the litigation, and serve the ends of justice, a protective order for such

11          information is justified in this matter. It is the intent of the parties that

12          information will not be designated as “CONFIDENTIAL,” “HIGHLY

13          CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

14          SOURCE CODE” (as these terms are defined, infra) for tactical reasons and that

15          nothing be so designated without a good faith belief that it has been maintained

16          in a confidential, non-public manner, and there is good cause why it should not

17          be part of the public record of this case.

18   III.   DEFINITIONS

19          A.     Action: Universal Electronics, Inc. v. Roku, Inc., Case No. 8:18-cv-01580-

20          JVS-ADS.

21          B.     Challenging Party: A Party or Non-Party that challenges the designation

22          of information or items under this Order.

23          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

24          it is generated, stored or maintained) or tangible things that qualify for


                                                 2
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in

 2   the Good Cause Statement.

 3   D.     Counsel: Outside Counsel of Record and House Counsel (as well as their

 4   support staff).

 5   E.     Designating Party: A Party or Non-Party that designates information or

 6   items that it produces in disclosures or in responses to discovery as

 7   “CONFIDENTIAL.”

8    F.     Disclosure or Discovery Material: All items or information, regardless of

 9   the medium or manner in which it is generated, stored, or maintained (including,

10   among other things, testimony, transcripts, and tangible things), that are

11   produced or generated in disclosures or responses to discovery in this matter.

12   G.     Expert: a person with specialized knowledge or experience in a matter

13   pertinent to the litigation who (1) has been retained by a Party or its counsel to

14   serve as an expert witness or as a consultant in this action, (2) is not a past or

15   current employee of a Party or of a Party’s competitor, and (3) at the time of

16   retention, is not anticipated to become an employee of a Party or of a Party’s

17   competitor.

18   H.     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

19   Items: extremely sensitive “Confidential Information or Items,” disclosure of

20   which to another Party, Non-Party, or House Counsel would create a substantial

21   risk of serious harm that could not be avoided by less restrictive means.

22   I.     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items:

23   extremely sensitive “Confidential Information or Items” representing computer

24   code and associated comments and revision histories, formulas, engineering


                                          3
 1   specifications, or schematics that define or otherwise describe in detail the

 2   algorithms or structure of software or hardware designs, disclosure of which to

 3   another Party, Non-Party, or House Counsel would create a substantial risk of

 4   serious harm that could not be avoided by less restrictive means.

 5   J.     House Counsel: Attorneys who are employees of a party to this Action.

 6   House Counsel does not include Outside Counsel of Record or any other outside

 7   counsel.

8    K.     Non-Party: Any natural person, partnership, corporation, association, or

 9   other legal entity not named as a Party to this action.

10   L.     Outside Counsel of Record: Attorneys who are not employees of a party to

11   this Action but are retained to represent or advise a party to this Action and have

12   appeared in this Action on behalf of that party or are affiliated with a law firm

13   which has appeared on behalf of that party, and includes support staff.

14   M.     Party: Any party to this Action, including all of its officers, directors,

15   employees, consultants, retained experts, and Outside Counsel of Record (and

16   their support staffs).

17   N.     Producing Party: A Party or Non-Party that produces Disclosure or

18   Discovery Material in this Action.

19   O.     Professional Vendors: Persons or entities that provide litigation support

20   services (e.g., photocopying, videotaping, translating, preparing exhibits or

21   demonstrations, and organizing, storing, or retrieving data in any form or

22   medium) and their employees and subcontractors.

23

24


                                          4
 1         P.     Protected Material: Any Disclosure or Discovery Material that is

 2         designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL—ATTORNEYS’

 3         EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

 4         Q.     Receiving Party: A Party that receives Disclosure or Discovery Material

 5         from a Producing Party.

 6   IV.   SCOPE

 7         A.     The protections conferred by this Stipulation and Order cover not only

8          Protected Material (as defined above), but also (1) any information copied or

 9         extracted from Protected Material; (2) all copies, excerpts, summaries, or

10         compilations of Protected Material; and (3) any testimony, conversations, or

11         presentations by Parties or their Counsel that might reveal Protected Material.

12         B.     Any use of Protected Material at trial shall be governed by the orders of the

13         trial judge. This Order does not govern the use of Protected Material at trial.

14         C.     The protections conferred by this Stipulation and Order do not cover the

15         following information: (a) any information that is in the public domain at the

16         time of disclosure to a Receiving Party or becomes part of the public domain after

17         its disclosure to a Receiving Party as a result of publication not involving a

18         violation of this Order, including becoming part of the public record through trial

19         or otherwise; and (b) any information known to the Receiving Party prior to the

20         disclosure or obtained by the Receiving Party after the disclosure from a source

21         who obtained the information lawfully and under no obligation of confidentiality

22         to the Designating Party.

23

24


                                                5
 1   V.    DURATION

 2         A.     Even after final disposition of this litigation, the confidentiality obligations

 3         imposed by this Order shall remain in effect until a Designating Party agrees

 4         otherwise in writing or a court order otherwise directs. Final disposition shall be

 5         deemed to be the later of (1) dismissal of all claims and defenses in this Action,

 6         with or without prejudice; and (2) final judgment herein after the completion and

 7         exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

8          including the time limits for filing any motions or applications for extension of

 9         time pursuant to applicable law.

10   VI.   DESIGNATING PROTECTED MATERIAL

11         A.     Exercise of Restraint and Care in Designating Material for Protection

12                1.     Each Party or Non-Party that designates information or items for

13                protection under this Order must take care to limit any such designation to

14                specific material that qualifies under the appropriate standards. The

15                Designating Party must designate for protection only those parts of

16                material, documents, items, or oral or written communications that

17                qualify so that other portions of the material, documents, items, or

18                communications for which protection is not warranted are not swept

19                unjustifiably within the ambit of this Order.

20                2.     Mass, indiscriminate, or routinized designations are prohibited.

21                Designations that are shown to be clearly unjustified or that have been

22                made for an improper purpose (e.g., to unnecessarily encumber the case

23                development process or to impose unnecessary expenses and burdens on

24                other parties) may expose the Designating Party to sanctions.


                                                6
 1        3.     If it comes to a Designating Party’s attention that information or

 2        items that it designated for protection do not qualify for protection, that

 3        Designating Party must promptly notify all other Parties that it is

 4        withdrawing the inapplicable designation.

 5   B.   Manner and Timing of Designations

 6        1.     Except as otherwise provided in this Order (see, e.g., Section

 7        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

8         Discovery Material that qualifies for protection under this Order must be

 9        clearly so designated before the material is disclosed or produced.

10        2.     Designation in conformity with this Order requires the following:

11               a.     For information in documentary form (e.g., paper or

12               electronic documents, but excluding transcripts of depositions or

13               other pretrial or trial proceedings), that the Producing Party affix

14               the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

15               ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

16               SOURCE CODE” to each page that contains protected material. If

17               only a portion or portions of the material on a page qualifies for

18               protection, the Producing Party also must clearly identify the

19               protected portion(s) (e.g., by making appropriate markings in the

20               margins) and must specify, for each portion, the level of protection

21               being asserted.

22               b.     A Party or Non-Party that makes original documents or

23               materials available for inspection need not designate them for

24               protection until after the inspecting Party has indicated which


                                       7
 1   material it would like copied and produced. During the inspection

 2   and before the designation, all of the material made available for

 3   inspection shall be deemed “HIGHLY CONFIDENTIAL –

 4   ATTORNEYS’ EYES ONLY.” After the inspecting Party has

 5   identified the documents it wants copied and produced, the

 6   Producing Party must determine which documents, or portions

 7   thereof, qualify for protection under this Order. Then, before

8    producing the specified documents, the Producing Party must affix

 9   the appropriate legend (“CONFIDENTIAL” or “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

11   CONFIDENTIAL – SOURCE CODE) to each page that contains

12   Protected Material. If only a portion or portions of the material on

13   a page qualifies for protection, the Producing Party also must

14   clearly identify the protected portion(s) (e.g., by making

15   appropriate markings in the margins) and must specify, for each

16   portion, the level of protection being asserted.

17   c.     For testimony given in deposition, that the Designating Party

18   identify on the record, before the close of the deposition, all

19   protected testimony and specify the level of protection being

20   asserted. When it is impractical to identify separately each portion

21   of testimony that is entitled to protection and it appears that

22   substantial portions of the testimony may qualify for protection, the

23   Designating Party may invoke on the record (before the deposition,

24   hearing, or other proceeding is concluded) a right to have up to 21


                           8
 1   days to identify the specific portions of the testimony as to which

 2   protection is sought and to specify the level of protection being

 3   asserted. Only those portions of the testimony that are

 4   appropriately designated for protection within the 21 days shall be

 5   covered by the provisions of this Stipulated Protective Order.

 6   Alternatively, a Designating Party may specify, at the deposition or

 7   up to 21 days afterwards if that period is properly invoked, that the

8    entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

10   d.     Parties shall give the other parties notice if they reasonably

11   expect a deposition, hearing or other proceeding to include

12   Protected Material so that the other parties can ensure that only

13   authorized individuals who have signed the “Acknowledgment and

14   Agreement to Be Bound” (Exhibit A) are present at those

15   proceedings. The use of a document as an exhibit at a deposition

16   shall not in any way affect its designation as “CONFIDENTIAL” or

17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18   Transcripts containing Protected Material shall have an obvious

19   legend on the title page that the transcript contains Protected

20   Material, and the title page shall be followed by a list of all pages

21   (including line numbers as appropriate) that have been designated

22   as Protected Material and the level of protection being asserted by

23   the Designating Party. The Designating Party shall inform the court

24   reporter of these requirements. Any transcript that is prepared


                            9
 1                      before the expiration of a 21-day period for designation shall be

 2                      treated during that period as if it had been designated “HIGHLY

 3                      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety

 4                      unless otherwise agreed. After the expiration of that period, the

 5                      transcript shall be treated only as actually designated.

 6                      e.     For information produced in some form other than

 7                      documentary and for any other tangible items, that the Producing

8                       Party affix in a prominent place on the exterior of the container or

 9                      containers in which the information or item is stored the legend

10                      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

11                      EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. If

12                      only a portion or portions of the information or item warrant

13                      protection, the Producing Party, to the extent practicable, shall

14                      identify the protected portion(s) and specify the level of protection

15                      being asserted.

16          C.   Inadvertent Failure to Designate

17               1.     If timely corrected, an inadvertent failure to designate qualified

18               information or items does not, standing alone, waive the Designating

19               Party’s right to secure protection under this Order for such material.

20               Upon timely correction of a designation, the Receiving Party must make

21               reasonable efforts to assure that the material is treated in accordance with

22               the provisions of this Order.

23   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

24          A.   Timing of Challenges.


                                             10
 1        1.     Any Party or Non-Party may challenge a designation of

 2        confidentiality at any time.

 3   B.   Meet and Confer.

 4        1.     The Challenging Party shall initiate the dispute resolution process

 5        by providing written notice of each designation it is challenging and

 6        describing the basis for each challenge. To avoid ambiguity as to whether

 7        a challenge has been made, the written notice must recite that the

8         challenge to confidentiality is being made in accordance with this specific

 9        paragraph of the Protective Order. The parties shall attempt to resolve

10        each challenge in good faith and must begin the process by conferring

11        directly (in voice to voice dialogue; other forms of communication are not

12        sufficient) within 14 days of the date of service of notice. In conferring, the

13        Challenging Party must explain the basis for its belief that the

14        confidentiality designation was not proper and must give the Designating

15        Party an opportunity to review the designated material, to reconsider the

16        circumstances, and, if no change in designation is offered, to explain the

17        basis for the chosen designation. A Challenging Party may proceed to the

18        next stage of the challenge process only if it has engaged in this meet and

19        confer process first or establishes that the Designating Party is unwilling to

20        participate in the meet and confer process in a timely manner.

21   C.   Judicial Intervention.

22        1.     If the Parties cannot resolve a challenge without court intervention,

23        the Challenging Party shall effectuate the preparation and filing of a joint

24        stipulation pursuant to Civil Local Rule 37-2 within 21 days of the initial


                                         11
 1            notice of challenge or within 14 days of the parties agreeing that the meet

 2            and confer process will not resolve their dispute, whichever is earlier.

 3            2.     The burden of persuasion in any such challenge proceeding shall be

 4            on the Designating Party. Frivolous challenges and those made for an

 5            improper purpose (e.g., to harass or impose unnecessary expenses and

 6            burdens on other parties) may expose the Challenging Party to sanctions.

 7            All parties shall continue to afford the material in question the level of

8             protection to which it is entitled under the Producing Party’s designation

 9            until the court rules on the challenge.

10   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

11       A.   Basic Principles

12            1.     A Receiving Party may use Protected Material that is disclosed or

13            produced by another Party or by a Non-Party in connection with this

14            Action only for prosecuting, defending, or attempting to settle this Action.

15            Such Protected Material may be disclosed only to the categories of persons

16            and under the conditions described in this Order. When the Action has

17            been terminated, a Receiving Party must comply with the provisions of

18            Section XVII below.

19            2.     Protected Material must be stored and maintained by a Receiving

20            Party at a location and in a secure manner that ensures that access is

21            limited to the persons authorized under this Order.

22       B.   Disclosure of “CONFIDENTIAL” Information or Items

23

24


                                           12
 1   1.    Unless otherwise ordered by the Court or permitted in writing by

 2   the Designating Party, a Receiving Party may disclose any information or

 3   item designated “CONFIDENTIAL” only to:

 4         a.     The Receiving Party’s Outside Counsel of Record in this

 5         Action, as well as employees of said Outside Counsel of Record to

 6         whom it is reasonably necessary to disclose the information for this

 7         Action;

8          b.     The officers, directors, and employees (including House

 9         Counsel) of the Receiving Party to whom disclosure is reasonably

10         necessary for this Action and who have signed the

11         “Acknowledgment and Agreement to Be Bound” that is attached

12         hereto as Exhibit A;

13         c.     Experts (as defined in this Order) of the Receiving Party to

14         whom disclosure is reasonably necessary for this Action and who

15         have signed the “Acknowledgment and Agreement to Be Bound”

16         (Exhibit A);

17         d.     The Court and its personnel;

18         e.     Court reporters and their staff who have signed the

19         “Acknowledgment and Agreement to Be Bound” that is attached

20         hereto as Exhibit A;

21         f.     Professional jury or trial consultants, mock jurors, and

22         Professional Vendors to whom disclosure is reasonably necessary

23         for this Action and who have signed the “Acknowledgment and

24         Agreement to be Bound” attached as Exhibit A hereto;


                                  13
 1              g.     The author or recipient of a document containing the

 2              information or a custodian or other person who otherwise

 3              possessed or knew the information;

 4              h.     During their depositions, witnesses, and attorneys for

 5              witnesses, in the Action to whom disclosure is reasonably necessary

 6              provided: (i) the deposing party requests that the witness sign the

 7              “Acknowledgment and Agreement to Be Bound”; and (ii) they will

8               not be permitted to keep any confidential information unless they

 9              sign the “Acknowledgment and Agreement to Be Bound,” unless

10              otherwise agreed by the Designating Party or ordered by the Court.

11              Pages of transcribed deposition testimony or exhibits to depositions

12              that reveal Protected Material may be separately bound by the court

13              reporter and may not be disclosed to anyone except as permitted

14              under this Stipulated Protective Order; and

15              i.     Any mediator or settlement officer, and their supporting

16              personnel, mutually agreed upon by any of the parties engaged in

17              settlement discussions and who have signed the “Acknowledgment

18              and Agreement to Be Bound” that is attached hereto as Exhibit A.

19   C.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

20   and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items.

21        1.    Unless otherwise ordered by the court or permitted in writing by

22        the Designating Party, a Receiving Party may disclose any information or

23        item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

24        or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:


                                     14
 1   a.    the Receiving Party’s Outside Counsel of Record in this

 2   action, as well as employees of said Outside Counsel of Record to

 3   whom it is reasonably necessary to disclose the information for this

 4   litigation, provided such employees have signed the

 5   “Acknowledgment and Agreement to Be Bound” that is attached

 6   hereto as Exhibit A;

 7   b.    Experts of the Receiving Party (1) to whom disclosure is

8    reasonably necessary for this litigation, (2) who have signed the

 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and

10   (3) as to whom the procedures set forth in paragraph IX.A, below,

11   have been followed;

12   c.    the court and its personnel;

13   d.    court reporters and their staff, professional jury or trial

14   consultants, and Professional Vendors to whom disclosure is

15   reasonably necessary for this litigation and who have signed the

16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17   e.    the author or recipient of a document containing the

18   information or a custodian or other person who otherwise

19   possessed or knew the information; and

20   f.    During their depositions, persons designated as a

21   representative by the Producing Party pursuant to Fed. R. Civ. P.

22   30(b)(6).

23   g.    Pages of transcribed deposition testimony or exhibits to

24   depositions that reveal Protected Material may be separately bound


                            15
 1                       by the court reporter and may not be disclosed to anyone except as

 2                       permitted under this Stipulated Protective Order.

 3   IX.   PROCEDURES FOR APPROVING OR OBJECTING TO DISCLOSURE
           OF “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” OR
 4         “HIGHLY CONFIDENTIAL – SOURCE CODE” INFORMATION OR
           ITEMS TO EXPERTS
 5
           A.     Unless otherwise ordered by the court or agreed to in writing by the
 6
           Designating Party, a Party that seeks to disclose to an Expert (as defined in this
 7
           Order) any information or item that has been designated “HIGHLY
8
           CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
 9
           SOURCE CODE” pursuant to paragraph VIII.C.1.b, first must make a written
10
           request to the Designating Party that (1) identifies the general categories of
11
           “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
12
           CONFIDENTIAL – SOURCE CODE” information that the Receiving Party seeks
13
           permission to disclose to the Expert, (2) sets forth the full name of the Expert and
14
           the city and state of his or her primary residence, (3) attaches a copy of the
15
           Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)
16
           identifies each person or entity from whom the Expert has received
17
           compensation or funding for work in his or her areas of expertise or to whom the
18
           expert has provided professional services, including in connection with a
19
           litigation, at any time during the preceding five years, and (6) identifies (by name
20
           and number of the case, filing date, and location of court) any litigation in
21
           connection with which the Expert has offered expert testimony, including
22
           through a declaration, report, or testimony at a deposition or trial, during the
23
           preceding five years.
24


                                               16
 1   B.     A Party that makes a request and provides the information specified in the

 2   preceding respective paragraphs may disclose the subject Protected Material to

 3   the identified Expert unless, within 14 days of delivering the request, the Party

 4   receives a written objection from the Designating Party. Any such objection must

 5   set forth in detail the grounds on which it is based.

 6   C.     A Party that receives a timely written objection must meet and confer with

 7   the Designating Party (through direct voice to voice dialogue) to try to resolve the

8    matter by agreement within seven days of the written objection. If no agreement

 9   is reached, the Party seeking to make the disclosure to the Expert may effectuate

10   the preparation and filing of a joint stipulation as provided in Civil Local Rule 37

11   seeking permission from the court to do so. Any such motion must describe the

12   circumstances with specificity, set forth in detail the reasons why the disclosure

13   to the Expert is reasonably necessary, assess the risk of harm that the disclosure

14   would entail, and suggest any additional means that could be used to reduce that

15   risk. In addition, any such motion must be accompanied by a competent

16   declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,

17   the extent and the content of the meet and confer discussions) and setting forth

18   the reasons advanced by the Designating Party for its refusal to approve the

19   disclosure. In any such proceeding, the Party opposing disclosure to the Expert

20   shall bear the burden of proving that the risk of harm that the disclosure would

21   entail (under the safeguards proposed) outweighs the Receiving Party’s need to

22   disclose the Protected Material to its Expert.

23

24


                                         17
 1   X.    PROSECUTION BAR

 2         A.     Absent written consent from the Producing Party, any individual who

 3         reviews “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

 4         CONFIDENTIAL – SOURCE CODE” technical information shall not be involved

 5         in the prosecution of patents or patent applications relating to remote control,

 6         graphical user interface, media streaming, and debugging technology, including

 7         without limitation the patents asserted in this action and any patent or

8          application claiming priority to or otherwise related to the patents asserted in

 9         this action, before any foreign or domestic agency, including the United States

10         Patent and Trademark Office (“the Patent Office”). For purposes of this

11         paragraph, “prosecution” includes directly or indirectly drafting, amending,

12         advising, or otherwise affecting the scope or maintenance of patent claims. To

13         avoid any doubt, “prosecution” as used in this paragraph does not include

14         representing a party challenging a patent before a domestic or foreign agency

15         (including, but not limited to, a reissue protest, ex parte reexamination, post-

16         grant review or inter partes review). This Prosecution Bar shall begin when access

17         to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

18         CONFIDENTIAL – SOURCE CODE” information is first received by the affected

19         individual and shall end two (2) years after final termination of this action.

20   XI.   SOURCE CODE

21         A.     To the extent production of Source Code becomes necessary to the

22         prosecution or defense of the case, a Producing Party may designate Source Code

23         as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or includes

24         confidential, proprietary, and/or trade secret Source Code.


                                               18
 1   B.     Nothing in this Order shall be construed as a representation or admission

 2   that Source Code is properly discoverable in this action, or to obligate any Party

 3   to produce any Source Code.

 4   C.     Unless otherwise ordered by the Court, Discovery Material designated as

 5   “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be subject to the provisions

 6   set forth in paragraph IX, and may be disclosed, subject to paragraph IX, solely to

 7   individuals listed in paragraph VIII(C). Additionally, Discovery Material

8    designated “HIGHLY CONFIDENTIAL - SOURCE CODE” may be disclosed to

 9   graphics, translation, design, and/or trial consulting personnel only to the extent

10   necessary to (i) make such material available for exhibiting at an imminent trial

11   or hearing; or (ii) translate non-English language content contained in such

12   material into English.

13   D.     Source Code shall be made available for inspection in electronic format at

14   the office of the Producing Party’s Outside Counsel. Source Code will be made

15   available for inspection between the hours of 9 a.m. and 5:30 p.m., local time, on

16   business days (i.e., weekdays that are not Federal holidays), although the Parties

17   will be reasonable in accommodating reasonable requests to conduct inspections

18   at other times.

19   E.     Prior to the first inspection of any requested Source Code, the Receiving

20   Party shall provide ten (10) days’ notice of the Source Code that it wishes to

21   inspect. The Receiving Party shall provide three (3) days’ notice prior to any

22   additional inspections.

23

24


                                        19
 1   F.    Source Code that is designated “HIGHLY CONFIDENTIAL - SOURCE

 2   CODE” shall be produced for inspection and review subject to the following

 3   provisions, unless otherwise agreed by the Producing Party:

 4         1.     All Source Code shall be made available by the Producing Party to

 5         the Receiving Party’s Outside Counsel, consultants, and/or experts,

 6         consistent with the provisions of paragraph 9(c), in a secure room on a

 7         secured computer without Internet access or network access to other

8          computers and on which all access ports have been disabled (except for the

 9         ports necessary for a keyboard, mouse, and monitor), as necessary and

10         appropriate to prevent and protect against any unauthorized copying,

11         transmission, removal or other transfer of any Source Code outside or

12         away from the computer on which the Source Code is provided for

13         inspection (the “Source Code Computer” in the “Source Code Review

14         Room”). The Source Code shall be provided on the Source Code Computer

15         in a searchable and non-editable, write protected format. The Source Code

16         Computer, including a keyboard, mouse, and monitor, shall be reasonably

17         configured to permit the receiving Party to review the Source Code. The

18         Producing Party shall provide the Receiving Party with information

19         explaining how to start, log on to, and operate the Source Code Computer

20         in order to access the produced Source Code on the Source Code

21         Computer. Prior to the Receiving Party’s initial review, the Producing

22         Party shall install software tools that are sufficient for viewing and

23         searching the code produced on the platform produced. After the

24         Producing Party provides the manifest pursuant to paragraph 10(c)(ii), the


                                        20
 1   parties shall meet and confer regarding what, if any, additional software

 2   tools are to be installed to facilitate review of the Source Code. The parties

 3   shall also meet and confer if, after a subsequent review, the Receiving

 4   Party requests additional software tools to be installed to facilitate review

 5   of the Source Code. Any additional software tools must be commercially

 6   available and must be available on open source terms or the Receiving

 7   Party must otherwise possess an appropriate license thereto.

8    Notwithstanding any other provision of this Protective Order, in no event

 9   shall additional tools or applications that have the effect of altering,

10   modifying, deleting, copying, or otherwise permitting the reproduction or

11   removal of any Source Code from the Source Code Computer be installed

12   on the Source Code Computer. To the extent the Parties agree that

13   additional software tools are to be installed, the Receiving Party must

14   provide the Producing Party with the CD, DVD, or other media containing

15   such licensed software tool(s), or a download link to such tool(s), at least

16   seven (7) days in advance of the date upon which the Receiving Party

17   wishes to have the additional software tools available for use on the Source

18   Code Computer. The Producing Party and Receiving Party shall promptly

19   meet and confer in good faith to resolve any disputes regarding the

20   configuration of the Source Code Computer or the Source Code Review

21   Room.

22   2.      No later than seven (7) days before the first inspection of the Source

23   Code (and promptly upon any supplemental production of Source Code),

24   the Producing Party shall serve on the Receiving Party a manifest of the


                                  21
 1   contents of the Source Code Computer that contains: (i) an identification

 2   of the operating system of the Source Code Computer; (ii) an identification

 3   of the source code language(s) of the Source Code; (iii) a list of what

 4   source code review tools are on the Source Code Computer; and (iv) a list

 5   of the filename, location, and MD5 checksum of each file of Source Code

 6   on the Source Code Computer.

 7   3.     The Receiving Party shall not copy, remove, or otherwise transfer

8    any portion of the Source Code onto any recordable media or recordable

 9   device.

10   4.     The Receiving Party is prohibited from bringing recordable media

11   or recordable devices, including without limitation sound recorders,

12   computers, cellular telephones, peripheral equipment, cameras, CDs,

13   DVDs, or drives of any kind Source Code Review Room.

14   5.     The Producing Party shall provide a room in addition to the Source

15   Code Review Room for the use of Source Code reviewers during the course

16   of their review (the “Secondary Room”).

17   6.     The Receiving Party’s Outside Counsel, consultants, and/or experts

18   shall be entitled to take notes relating to the Source Code but may not copy

19   the Source Code into the notes and may not take such notes on the Source

20   Code Computer itself. If any individual inspecting Source Code seeks to

21   take notes, all such notes will be taken on bound (spiral or other type of

22   permanently bound) notebooks. No loose paper or other paper that can be

23   used in a printer may be brought into the Source Code Review Room. All

24   such notes shall be marked “HIGHLY CONFIDENTIAL - SOURCE CODE.”


                                 22
 1   The parties acknowledge that any notes or other work product taken or

 2   developed while in the Source Code Review Room may be later transcribed

 3   in electronic form.

 4   7.     The Producing Party may visually monitor the activities of the

 5   Receiving Party’s representatives during any Source Code review, but only

 6   to the extent reasonably necessary to ensure compliance with the

 7   provisions of this paragraph, but will not monitor, listen in on, or

8    otherwise inhibit the Receiving Party’s privileged communications or note-

 9   taking in the Source Code Review Room or Secondary Room, and the

10   Producing Party’s supervision will not be deemed to cause any waiver or

11   other loss of any privilege covering such notes or communications.

12   8.     No copies of all or any portion of the Source Code may leave the

13   Source Code Review Room except as otherwise provided herein. Further,

14   no other written or electronic record of the Source Code is permitted

15   except as otherwise provided herein. The Receiving Party may request

16   that the Producing Party print limited portions of the Source Code,

17   however, the Receiving Party may not request printed copies for the

18   purposes of reviewing the Source Code other than electronically in the first

19   instance. The Receiving Party may request that the Producing Party print

20   up to 50 printed pages of one release of each codebase of the Source Code,

21   plus the corresponding 50 pages from as many other releases of that

22   codebase as the Receiving Party reasonably believes necessary for use in

23   this Action. If, for one or more releases, there is a substantial change in

24   the structure of the source code then the Receiving Party may select for


                                  23
 1   printing from such releases an alternate set of up to 50 pages made

 2   necessary by those changes. In its request, the Receiving Party will

 3   identify the portions of the Source Code for printing from each release by

 4   file name and line number or in such other manner as agreed upon by the

 5   Parties. A Receiving Party may also request additional printed hard copies

 6   of specific lines, pages, or files of the Source Code that it believes in good

 7   faith are necessary to understand a relevant feature of an accused

8    product. If the Producing Party objects to such production, it shall state

 9   its objection within two (2) business days of receiving the

10   request. Resolution of such objections will be handled pursuant to the

11   procedures of Local Rule 37-1.

12   9.     All persons who will review a Producing Party’s Source Code on

13   behalf of a Receiving Party, including members of a Receiving Party’s

14   outside law firm, shall be identified in writing to the Producing Party at

15   least five (5) days in advance of the first time that such person reviews

16   such Source Code. Such identification shall be in addition to any other

17   disclosure required under this Order.

18   10.    Unless otherwise agreed by the Parties in writing, following each

19   day on which inspection is done under this Order, the Receiving Party

20   shall remove all notes, documents, and all other materials from the Source

21   Code Review Room and Secondary Room. The Producing Party shall not

22   be responsible for any items left in the rooms following each inspection

23   session, but shall not intentionally attempt to review privileged or

24   confidential information left by the Receiving Party. All authorized


                                  24
 1   persons shall be required to show a government-issued photo

 2   identification card confirming their identity prior to any access to the

 3   Source Code Review Room or the Source Code Computer. Access to the

 4   Source Code Review Room or the Source Code Computer may be denied to

 5   any individual who fails to provide proper identification.

 6   11.    Other than as provided above, the Receiving Party will not copy,

 7   remove, or otherwise transfer any Source Code from the Source Code

8    Computer including, without limitation, copying, removing, or

 9   transferring the Source Code onto any recordable media or recordable

10   device. The Receiving Party will not transmit any Source Code in any way

11   from the Source Code review site.

12   12.    The Receiving Party may make no more than three (3) additional

13   paper copies of any portions of the Source Code received from a Producing

14   Party pursuant to paragraph 10(c)(vii), not including copies attached to

15   court filings or used at depositions, and shall maintain a log of all paper

16   copies of the Source Code. The log shall include the names of the

17   reviewers and/or recipients of paper copies and locations where the paper

18   copies are stored. The Receiving Party shall provide a copy of this log to

19   the Producing Party upon reasonable advanced notice.

20   13.    The Receiving Party’s Outside Counsel and any person receiving a

21   copy of any Source Code shall maintain and store any paper copies of the

22   Source Code at their offices in a manner that prevents duplication of or

23   unauthorized access to the Source Code, including, without limitation,

24   storing the Source Code in a locked room or cabinet at all times when it is


                                  25
 1   not in use. No more than a total of ten (10) individuals identified by the

 2   Receiving Party shall have access to the printed portions of Source Code

 3   (except insofar as such code appears in any court filing or expert report).

 4   14.    To the extent reasonably necessary and pertinent to the expected

 5   testimony, the Receiving Party may make three additional copies of any

 6   printed Source Code in connection with a deposition of witness(es)

 7   permitted access to such Source Code pursuant to paragraph 9(c). Any

8    such additional copy made for the purpose of a deposition, and which is

 9   not marked as an exhibit to the deposition, shall be promptly destroyed

10   after the conclusion of the deposition. Such additional deposition copies,

11   and their disposition, shall be recorded in the Receiving Party’s log. The

12   parties presently dispute whether, and under what circumstances, and

13   subject to what security measures, it would be appropriate for the

14   Producing Party, at the request of the Requesting Party, to make a Source

15   Code Computer available at deposition(s) or hearing(s) for real time access

16   to the electronic Source Code. In the event that the Requesting Party

17   expressly requests that the Producing Party’s Source Code be made

18   available electronically at a deposition or hearing, the parties shall

19   promptly meet and confer, and if they are unable to reach agreement,

20   either party may present the dispute to the Court pursuant to its

21   procedures for resolving discovery disputes.

22   15.    Except as provided in this sub-paragraph, absent express written

23   permission from the Producing Party, the Receiving Party may not create

24   electronic images, or any other images, or make electronic copies, of the


                                  26
 1   Source Code from any paper copy of Source Code for use in any manner

 2   (including by way of example only, the Receiving Party may not scan the

 3   Source Code to a PDF or photograph the code except as permitted in this

 4   subparagraph). Images or copies of Source Code shall not be included in

 5   correspondence between the Parties (references to production numbers

 6   shall be used instead), and shall be omitted from pleadings and other

 7   papers whenever possible. To the extent reasonably necessary and

8    pertinent to the issue being addressed, the Receiving Party may include

 9   excerpts of Source Code in a pleading, exhibit, expert report, discovery

10   document, deposition transcript, or other Court document, and internal

11   drafts thereof (a “Source Code Document”), provided that the Source Code

12   Documents are appropriately marked under this Order, restricted to those

13   who are entitled to have access to them as specified herein, and, if filed

14   with the Court, filed under seal in accordance with the Court’s rules,

15   procedures and orders. Only those portions of Source Code reasonably

16   necessary and specifically referred to in such Source Code Document may

17   be scanned into a PDF or similar electronic format. The Receiving Party

18   shall maintain a log of all such electronic copies of any portion of Source

19   Code in its possession or in the possession of its retained consultants,

20   including the names of the reviewers and/or recipients of any such

21   electronic copies, and the locations and manner in which the electronic

22   copies are stored. Additionally, any such electronic copies must be labeled

23   “HIGHLY CONFIDENTIAL - SOURCE CODE” as provided for in this

24   Order.


                                  27
 1   XII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     IN OTHER LITIGATION
 2
         A.    If a Party is served with a subpoena or a court order issued in other
 3
         litigation that compels disclosure of any information or items designated in this
 4
         Action as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5
         EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
 6
               1.     Promptly notify in writing the Designating Party. Such notification
 7
               shall include a copy of the subpoena or court order;
8
               2.     Promptly notify in writing the party who caused the subpoena or
 9
               order to issue in the other litigation that some or all of the material
10
               covered by the subpoena or order is subject to this Protective Order. Such
11
               notification shall include a copy of this Stipulated Protective Order; and
12
               3.     Cooperate with respect to all reasonable procedures sought to be
13
               pursued by the Designating Party whose Protected Material may be
14
               affected.
15
         B.    If the Designating Party timely seeks a protective order, the Party served
16
         with the subpoena or court order shall not produce any information designated in
17
         this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
18
         EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
19
         determination by the Court from which the subpoena or order issued, unless the
20
         Party has obtained the Designating Party’s permission. The Designating Party
21
         shall bear the burden and expense of seeking protection in that court of its
22
         confidential material and nothing in these provisions should be construed as
23

24


                                            28
 1       authorizing or encouraging a Receiving Party in this Action to disobey a lawful

 2       directive from another court.

 3   XIII. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
           PRODUCED IN THIS LITIGATION
 4
         A.     The terms of this Order are applicable to information produced by a Non-
 5
         Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 6
         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
 7
         SOURCE CODE”. Such information produced by Non-Parties in connection with
8
         this litigation is protected by the remedies and relief provided by this Order.
 9
         Nothing in these provisions should be construed as prohibiting a Non-Party from
10
         seeking additional protections.
11
         B.     In the event that a Party is required, by a valid discovery request, to
12
         produce a Non-Party’s confidential information in its possession, and the Party is
13
         subject to an agreement with the Non-Party not to produce the Non-Party’s
14
         confidential information, then the Party shall:
15
                1.     Promptly notify in writing the Requesting Party and the Non-Party
16
                that some or all of the information requested is subject to a confidentiality
17
                agreement with a Non-Party;
18
                2.     Promptly provide the Non-Party with a copy of the Stipulated
19
                Protective Order in this Action, the relevant discovery request(s), and a
20
                reasonably specific description of the information requested; and
21
                3.     Make the information requested available for inspection by the
22
                Non-Party, if requested.
23

24


                                             29
 1         C.     If the Non-Party fails to seek a protective order from this court within 14

 2         days of receiving the notice and accompanying information, the Receiving Party

 3         may produce the Non-Party’s confidential information responsive to the

 4         discovery request. If the Non-Party timely seeks a protective order, the Receiving

 5         Party shall not produce any information in its possession or control that is

 6         subject to the confidentiality agreement with the Non-Party before a

 7         determination by the court. Absent a court order to the contrary, the Non-Party

8          shall bear the burden and expense of seeking protection in this court of its

 9         Protected Material.

10   XIV. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

12         disclosed Protected Material to any person or in any circumstance not authorized

13         under this Stipulated Protective Order, the Receiving Party must immediately (1)

14         notify in writing the Designating Party of the unauthorized disclosures, (2) use its

15         best efforts to retrieve all unauthorized copies of the Protected Material, (3)

16         inform the person or persons to whom unauthorized disclosures were made of all

17         the terms of this Order, and (4) request such person or persons to execute the

18         “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit

19         A.

20   XV.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL
21
           A.     Nothing in this Order shall require production of documents, information
22
           or other material that a Party contends is protected from disclosure by the
23
           attorney-client privilege, the work product doctrine, or other privilege, doctrine,
24


                                               30
 1   or immunity. If documents, information or other material subject to a claim of

 2   attorney-client privilege, work product doctrine, or other privilege, doctrine, or

 3   immunity is inadvertently or unintentionally produced, such production shall in

 4   no way prejudice or otherwise constitute a waiver of, or estoppel as to, any such

 5   privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

 6   produces documents, information or other material (“Clawed-Back Materials”) it

 7   reasonably believes are protected under the attorney-client privilege, work

8    product doctrine, or other privilege, doctrine, or immunity shall promptly notify

 9   the recipient(s) in writing.

10   B.     Each Party receiving such notice shall immediately return or destroy such

11   all such Clawed-Back Materials, and all copies thereof, and shall certify that all

12   such Clawed-Back Materials have been returned or destroyed within five (5) days.

13   No use shall be made of Clawed-Back Materials during depositions, through

14   motion practice, at trial, or otherwise. Outside Counsel and their vendors shall

15   not be required to delete Clawed-Back Materials that may reside on their

16   respective firms’ electronic back-up systems, but they are precluded from

17   accessing or using such Clawed-Back Materials for any purpose.

18   C.     The party sending such notice shall provide a supplemental privilege log

19   identifying such Clawed-Back Materials within fourteen (14) days of its notice.

20   For inadvertently produced information that would not otherwise have to be

21   logged, no supplemental privilege log is required. Any party may move the Court

22   for an Order compelling production of any Clawed-Back Materials pursuant to

23   the discovery provisions of the Scheduling Order. The motion shall not assert as

24   a ground for production the fact of the earlier inadvertent production. The


                                         31
 1       motion shall also not disclose or otherwise use the content of the Clawed-Back

 2       Materials (beyond any information appearing on the above-referenced privilege

 3       log).

 4   XVI. MISCELLANEOUS

 5       A.      Right to Further Relief

 6               1.       Nothing in this Order abridges the right of any person to seek its

 7       modification by the Court in the future.

8        B.      Right to Assert Other Objections

 9               1.       By stipulating to the entry of this Protective Order, no Party waives

10               any right it otherwise would have to object to disclosing or producing any

11               information or item on any ground not addressed in this Stipulated

12               Protective Order. Similarly, no Party waives any right to object on any

13               ground to use in evidence of any of the material covered by this Protective

14               Order.

15       C.      Filing Protected Material

16               1.       A Party that seeks to file under seal any Protected Material must

17               comply with Civil Local Rule 79-5. Protected Material may only be filed

18               under seal pursuant to a court order authorizing the sealing of the specific

19               Protected Material at issue. If a Party's request to file Protected Material

20               under seal is denied by the Court, then the Receiving Party may file the

21               information in the public record unless otherwise instructed by the Court.

22       D.      No Exportation of Protected Material

23

24


                                               32
 1              1.       Any information identified as Protected Material shall be

 2              maintained and/or hosted in the Continental United States and shall not

 3              be sent outside the Continental United States for any reason.

 4   XVII. FINAL DISPOSITION

 5       A.     After the final disposition of this Action, as defined in Section V, within

 6       sixty (60) days of a written request by the Designating Party, each Receiving

 7       Party must return all Protected Material to the Producing Party or destroy such

8        material. As used in this subdivision, “all Protected Material” includes all copies,

 9       abstracts, compilations, summaries, and any other format reproducing or

10       capturing any of the Protected Material. Whether the Protected Material is

11       returned or destroyed, the Receiving Party must submit a written certification to

12       the Producing Party (and, if not the same person or entity, to the Designating

13       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

14       all the Protected Material that was returned or destroyed and (2) affirms that the

15       Receiving Party has not retained any copies, abstracts, compilations, summaries

16       or any other format reproducing or capturing any of the Protected Material.

17       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

18       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

19       memoranda, correspondence, deposition and trial exhibits, expert reports,

20       attorney work product, and consultant and expert work product, even if such

21       materials contain Protected Material. Any such archival copies that contain or

22       constitute Protected Material remain subject to this Protective Order as set forth

23       in Section V.

24


                                             33
 1         B.    Any violation of this Order may be punished by any and all appropriate

 2         measures including, without limitation, contempt proceedings and/or monetary

 3         sanctions.

 4

 5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 6
     Dated: March 08, 2019                       /s/ Autumn D. Spaeth
 7                                         HONORABLE AUTUMN D. SPAETH
                                           United States Magistrate Judge
8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                            34
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                  [print or type full address], declare under penalty of perjury that I have

 5   read in its entirety and understand the Stipulated Protective Order that was issue by the

 6   United States District Court for the Central District of California on [DATE] in the case

 7   of Universal Electronics, Inc. v. Roku, Inc., Case No. 8:18-cv-01580-JVS-ADS. I agree

8    to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11   manner any information or item that is subject to this Stipulated Protective Order to any

12   person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for

14   the Central District of California for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this

16   action. I hereby appoint                                  [print or type full name] of

17                                [print or type full address and telephone number] as my

18   California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20   Date:

21   City and State where sworn and signed:

22   Printed Name:

23   Signature:

24   BLOOMFIELD 85639-1 2316123v1


                                                 35
